Title: [Diary entry: 6 December 1785]
From: Washington, George
To: 

Tuesday 6th. Thermometer at 52 in the morng. 57 at Noon and 59 at Night. Morning clear & very pleasant with but little wind. Before Noon it sprang up from the Westward and afterwards became cloudy but the Sun set clear. Finished getting in the Woods the Posts & railing for the fencing of my paddock. Made another experiment of the difference in expence between burning Spirmaciti & Tallow Candles which stand thus: A Tallow Candle weighing 3 oz. 11 py. Wt. burned 5 Hrs. 48 M. A Spirma Citi Do. weighing 3 oz. 9 P.W. 18 grms. burned 7 Hrs. & 28 M. Which is an hour and 40 mints. longer than the Tallow Candle & of which when the latter was burnd out there remained 14 penny Wt. 6 grs. Hence, reckoning as in the former instance Tallow at 1/. pr. lb. & Spirma Citi at 3/. pr. lb. the latter is dearer than the former as 31½ is to ten & an half or 